         Case 1:19-cr-10345-DPW Document 26 Filed 09/21/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )       Criminal No.: 19-CR-10345-DPW
                                    )
ANNE M. LYNCH,                      )
            Defendant               )
____________________________________)


                     DEFENDANT’S MOTION TO MODIFY
                         CONDITIONS OF RELEASE
____________________________________________________________________________

       Defendant, Anne M. Lynch, by and through undersigned counsel, respectfully

moves this Court to modify her conditions of pre-trial release to permit her to

maintain contact with one (1) long-time friend on matters unrelated to the pending

Indictment.

       As the Court knows, Ms. Lynch was arrested on August 21, 2019 and appeared

before the Court that day for her initial appearance. At her initial appearance the

Court released Ms. Lynch on an unsecured bond and entered an Order of Conditions

including a condition that she “avoid all contact, directly or indirectly, with any

person who is … a witness in the investigation or prosecution … identified by the

government” (except family members). See Dkt. 11. However, the Court made clear

that defendant would have the opportunity to object to the government’s list after

receipt of the list.
          Case 1:19-cr-10345-DPW Document 26 Filed 09/21/19 Page 2 of 4



         On August 29, 2019, the government provided a list of potential witnesses and

victims in excess of fifty-one individuals to undersigned counsel, including one (1)

individual (other than family members) who has been a long-time friend and two (2)

accountants who have been preparing and filing Ms. Lynch’s tax returns for many

years.    Subsequent to the receipt of the government’s list, undersigned counsel

conferred with the government to discuss a modification of the list. However, the

government gave no quarter and absolutely refused to alter the list.

         As a result, undersigned counsel contacted Ms. Lynch’s accountants and is in

the process of arranging, at great expense to Ms. Lynch, to have another accounting

firm review and prepare her tax returns for calendar years 2017 and 2018.

         However, Ms. Lynch is unwilling to agree to have no contact with one of her

closest friends, E. K., while this matter is pending and respectfully requests the Court

to intervene on her behalf. By way of background, Ms. Lynch has known about the

government’s investigation since at least October 2018. During this time, when she

was not prohibited by any Court Order from discussing the investigation, she had

ample opportunity to discuss the government’s investigation with E.K. However, she

did not do so. Indeed, had Ms. Lynch done so, it is likely that the government would

know about it. The fact that she has not done so clearly indicates that Ms. Lynch can

and will comply with an Order from this Court not to discuss the investigation or

prosecution of this matter while it is pending. Any demand by the government

beyond this restriction is unreasonable, unwarranted and downright punitive.
        Case 1:19-cr-10345-DPW Document 26 Filed 09/21/19 Page 3 of 4



      As the Court knows, Ms. Lynch is entitled to the presumption of innocence at

this stage of the proceeding. The government should not be allowed to punish Ms.

Lynch at this stage by preventing her from maintaining a decades-long friendship

with E.K. just because the government believes it can do so or wants to do so.

      WHEREFORE, Ms. Lynch respectfully requests the Court to modify its prior

Order setting conditions of pre-trial release to permit Ms. Lynch to maintain contact

with E.K. while this matter is pending on matters other than the investigation or

prosecution of this case.

                            REQUEST FOR A HEARING

      Ms. Lynch respectfully requests a hearing on this matter at the Court’s earliest

convenience.

                                       Respectfully submitted,
                                       For the Defendant,
                                       Anne M. Lynch
                                       By her attorneys:

                                         /s/ Scott P. Lopez
                                       Scott P. Lopez, BBO # 549556
                                       LAWSON & WEITZEN, LLP
                                       88 Black Falcon Ave, Suite 345
                                       Boston, MA 02210
                                       617-439-4990 (tel.)
                                       617-439-3987 (fax)
                                       splopez@lawson-weitzen.com

Dated: September 21, 2019
        Case 1:19-cr-10345-DPW Document 26 Filed 09/21/19 Page 4 of 4




                        LOCAL RULE 7.1 CERTIFICATION

      I hereby certify that I conferred with AUSA Kristina E. Barclay on September
19thand 20th, 2019 in a good faith attempt to resolve or narrow the issues in this
motion.


                                                /s/ Scott P. Lopez
                                              Scott P. Lopez


                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was this day filed through
the ECF system and will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (“NEF”) and paper copies will be sent to
those indicated as non-registered participants.


                                                 /s/ Scott P. Lopez
                                              Scott P. Lopez
